NO. 12-19-00388-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 MARLON JERMAINE JOHNSON,                          §       APPEAL FROM THE 241ST
 APPELLANT

 V.                                                §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §       SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
       Marlon Jermaine Johnson appeals his conviction for assault/family violence. In one issue,
he contends the evidence is insufficient to support the trial court’s order of court costs. We sustain
Appellant’s issue, modify the judgment, and affirm as modified.


                                           BACKGROUND
       On March 29, 2017, Appellant pleaded “guilty” to assault/family violence, a second degree
felony and the trial court found him guilty of that offense. He was sentenced to imprisonment for
ten years, but the trial court suspended imposition of his sentence and placed him on community
supervision for a period of eight years. Subsequently, the State filed a motion to revoke his
community supervision alleging that Appellant violated the terms and conditions of community
supervision. Appellant pleaded “true” to two of the allegations and “not true” to the remaining
allegations. In October 2019, following a revocation hearing, the trial court revoked Appellant’s
community supervision, found the alleged violations of community supervision to be “true,” and
imposed a sentence of imprisonment for eight years. The judgment adjudicating guilt assessed
$234 in court costs. The bill of costs shows a remaining balance of $30 in court costs. This appeal
followed.
                                                    COURT COSTS
         In Appellant’s sole issue, he argues that the evidence is insufficient to support the
assessment of court costs in the amount of $234 because the bill of costs reflects a remaining
balance of $30. The State concedes error.
Standard of Review and Applicable Law
         A challenge to the sufficiency of the evidence supporting court costs is reviewable on direct
appeal in a criminal case. See Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011).
We measure sufficiency by reviewing the record in the light most favorable to the award. See
Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010); Johnson v. State, 405 S.W.3d 350,
354 (Tex. App.–Tyler 2013, no pet.). Requiring a defendant to pay court costs does not alter the
range of punishment, is authorized by statute, and is generally not conditioned on a defendant’s
ability to pay. See TEX. CODE CRIM. PROC. ANN. art. 42.16 (West 2018); see also Armstrong, 340
S.W.3d at 767; Johnson, 405 S.W.3d at 355.
Discussion
         The judgment adjudicating guilt assesses $234 in court costs and includes a document
identified as “Attachment A Order to Withdraw Funds.” Attachment A states that Appellant
incurred “[c]ourt costs, fees and/or fines and/or restitution” in the amount of $234. However, the
bill of costs reflects a remaining balance of $30.
         We have reviewed the items listed in the bill of costs, and all listed costs and fees are
authorized by statute. 1 But because the bill of costs reflects that some costs have already been paid,
the evidence is insufficient to support the trial court’s assessment of $234 in court costs as reflected
in its judgment adjudicating guilt and the attached order to withdraw funds. See, e.g., Lack v.
State, No. 12–13–00052–CR, 2013 WL 3967698, at *1–2 (Tex. App.–Tyler July 31, 2013, no pet.)
(mem. op., not designated for publication) (evidence insufficient to support court costs when
different from remaining balance reflected in bill of costs). The State filed a letter brief in which
it concedes that the judgment and attached order to withdraw funds should be modified to reflect
the remaining balance of $30 in court costs.

        1
          The bill of costs includes a clerk’s fee, consolidated court fees, courthouse security fee, e-filing fee, indigent
defense court cost, judiciary fund county, judiciary fund state, jury service fee, records management fee, records
management and preservation fee, technology fee, and time payment fee. See TEX. CODE CRIM. PROC. ANN. arts.
102.0045(a), 102.005(a), (f)(1)-(2), 102.0169(a), 102.017(a), (West 2018 and Supp. 2019); TEX. LOC. GOV’T CODE
ANN. §§ 133.102(a)(1), 133.103(a)(1)-(2), 133.105(a)-(b), 133.107(a) (West 2008 and Supp. 2019); TEX. GOV’T CODE
ANN. §§ 51.851(d) (West Supp. 2019).


                                                             2
         We have the authority to modify a judgment to make the record speak the truth when we
have the necessary data and information to do so. Brewer v. State, 572 S.W.2d 719, 723 (Tex.
Crim. App. [Panel Op.] 1978); Ingram v. State, 261 S.W.3d 749, 754 (Tex. App.–Tyler 2008, no
pet.); Davis v. State, 323 S.W.3d 190, 198 (Tex. App.–Dallas 2008, pet. ref’d). Because we have
the necessary data and evidence to reform the judgment in this case, we conclude that the judgment
and attached order to withdraw funds should be modified to reflect the correct amount of court
costs. See TEX. R. APP. P. 43.2(b); see also Brewer, 572 S.W.2d at 723; Ingram, 261 S.W.3d at
754; Davis, 323 S.W.3d at 198. We sustain Appellant’s sole issue.


                                                  DISPOSITION
         Having sustained Appellant’s sole issue, we modify the trial court’s judgment to reflect the
amount of $30 in court costs. See TEX. R. APP. P.43.2(b); see also Brewer, 572 S.W.2d at 723. We
also modify the attached order to withdraw funds (Attachment A) by deleting the $234 in court
costs and replacing it with the amount of $30. See Ballinger v. State, 405 S.W.3d 346, 350 (Tex.
App.–Tyler 2013, no pet.). We affirm the judgment of the trial court as modified. See TEX. R. APP.
P. 43.2(b).

                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered April 30, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 30, 2020


                                         NO. 12-19-00388-CR


                               MARLON JERMAINE JOHNSON,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0029-17)

                        THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein, and the same being inspected, it is the opinion of the Court that the judgment of the
trial court below should be modified and, as modified, affirmed.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to reflect the amount of $30 in court costs. We also modify
Attachment A by deleting the $234 in court costs and replacing it with the amount of $30; and as
modified, the trial court’s judgment is affirmed; and that this decision be certified to the trial court
below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.